Motion for a further amendment of remittitur granted. Return of remittitur requested and, when returned, it will be further amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States as follows: Appellant argued that the provisions of section 63 of the PariMutuel Revenue Law are void as being violative of the Fourteenth Amendment insofar as they prohibit appellant, as a public employee whose compensation is more than $7,500 per year, *724from obtaining a license as a pari-mutuel clerk. The Court of Appeals held: (1) paragraph (c) of subdivision 1 of section 63 does not violate appellant’s constitutional rights; and (2) since appellant could not bring himself within subdivision 6 of section 63 he had no standing to challenge the constitutionality of that subdivision, not being aggrieved thereby. [See 12 N Y 2d 973, 13 N Y 2d 649.]